DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an electrode assembly (Claims 1-7) in the reply filed on 03/04/2021 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al., (KR20130101101, see also corresponding US20130236767, IDS dated 04/25/2019) hereinafter Nishikawa.
Regarding Claim 1, Nishikawa discloses an electrode assembly comprising a separator (Nishikawa [0035]) including a first insertion portion formed in a first direction and a second insertion portion formed in a second direction which are alternatively stacked in a zig-zag shape (Nishikawa 

    PNG
    media_image1.png
    345
    666
    media_image1.png
    Greyscale

Nishikawa Annotated Fig. 3

Regarding Claim 2, Nishikawa discloses all of the claim limitations as set forth above. Nishikawa further discloses wherein the separator “41” is formed as a continuous zigzag type between the first electrode “51” and the second electrode “53” (Nishikawa [0035], Fig. 3), the separator in which the first 
Regarding Claim 3, Nishikawa discloses all of the claim limitations as set forth above. Nishikawa further discloses wherein the sealing portion “43a”, “43b” bonds opposite surfaces (Nishikawa [0042], opposite surfaces illustrated by thin arrows in Nishikawa Annotated Fig. 3) of the separator “41” with the first electrode “51” interposed therebetween at the first insertion portion (Nishikawa Annotated Fig. 3).
Regarding Claim 4, Nishikawa discloses all of the claim limitations as set forth above. Nishikawa further discloses wherein the sealing portion “43c”, “43d” bonds opposite surfaces (Nishikawa [0042], opposite surfaces illustrated by thin arrows in Nishikawa Annotated Fig. 3) of the separator “41” with the second electrode “53” interposed therebetween at the second insertion portion (Nishikawa Annotated Fig. 3).
Regarding Claim 5, Nishikawa discloses all of the claim limitations as set forth above. Nishikawa further discloses wherein the sealing portion “43a” through “43f” (Nishikawa [0042]) bonds edges of the separator “41” (Nishikawa [0042]) in which the first electrode “51” and second electrode “53” are stacked in plural, since a structure having multiple battery units can be formed by layering a first set of electrodes (e.g. electrodes “51”, “55”, and “59” that share a lead wire “52” right side of Fig. 3, Nishikawa [0043], [0044]), and a second set of electrodes (e.g. electrodes “53”, “57” left side of Fig. 3, Nishikawa [0043], [0044]), and a separator “41” between (Nishikawa [0043]).
Regarding Claim 6, Nishikawa discloses all of the claim limitations as set forth above. Nishikawa further discloses wherein the sealing portion “43a” through “43f” (Nishikawa [0042]) bonds each edge of the separator “41” of an uppermost side and a lowermost side, since upper side edge “43a”, “43c”, and “43e” are bonded and lower side edge “43b”, “43d”, and “43f” (Nishikawa [0042], Fig. 3) of which 
Regarding Claim 7, Nishikawa discloses all of the claim limitations as set forth above. Nishikawa further discloses wherein the sealing portions “43a” through “43f” (Nishikawa [0042]) bond the separator “41” by using thermal fusion (Nishikawa [0042]) which is the same as thermal welding. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al., (US20150180082A1) teaches a similar stacked battery comprising a first electrode “100”, a second electrode “200” with a continuous separator “40” in a zigzag therebetween (Jung Abstract, Fig. 6).
Sato et al., (US20150111095A1) teaches a similar stacked battery comprising a first electrode “28”, a second electrode “27” with a continuous separator “24” in a zigzag therebetween (Sato [0055], see also Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722